DETAILED ACTION
This action is in response to the request for continued examination filed 25 February 2022.
Claims 2-4 are previously presented.
Claims 1 and 5-6 are currently amended.
Claims 1-6 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  Taking claim 1 as representative, the claim recites “specify the virtual area within a preset distance from the , of the plurality of virtual areas, within a preset distance from the position of the particle indicated by the position information”. The claim also recites “the virtual area” in this same step, in the “calculate a distance” step, in the “calculate a position” step and in “wherein movement of the virtual area” clause as a reference to the specified virtual area. Using the phrase “the specified virtual area” is recommended.
Claims 5 and 6 recite similar limitations and the same recommendations apply, mutatis mutandis. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “particle simulation device … the particle simulation device comprising circuitry configured to: [execute a method]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of machines.
Step 2A – prong one:

The claim recites “set a plurality of virtual areas in a vicinity of a surf ace of the structure based on the initial position and the shape of the structure indicated by the initial structure information, at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure” which is a concept that may be performed in the mind with or without physical aid, e.g. choosing an area. The claim recites “circuitry configured to” perform this limitation; however, this is merely using a generic computer as a tool to perform the mental concept [see MPEP 2106.04(a)(2) III]
The claim recites “calculates a distance to the structure for each of the plurality of set virtual areas” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
The claim recites “specify the virtual area within a preset distance from the position of the particle indicated by the position information, the virtual area including at least a portion of each of multiple particles of the plurality of particles” which is a mathematical concept, e.g. a mathematical relation. [see MPEP 2106.04(a)(2) I]
The claim recites “calculate a distance from the particle to the structure based on the distance for the virtual area” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]
The claim recites “calculate an interaction force between the particle and the structure based on the distance” which is a mathematical concept, e.g. a mathematical calculation. [see MPEP 2106.04(a)(2) I]

The claim recites “wherein the movement of the virtual area and the calculation of the position and the speed of the particle are performed during the same time step”; however, this does not change the calculations such that it is other than mathematical concept.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “simulates behaviors of the particle and the structure”. This merely links the judicial exception to a field of use which does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(h)]
The claim recites “device comprising circuitry configure to: [carry out the method] acquire initial structure information indicating an initial position and a shape of the structure and acquire position information indicating a position of the particle”. This amounts to an instruction to perform the judicial exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “an area of the work space in the vicinity is smaller than a total area of the work space and distances to the structure are calculated only for positions within the area of the work space in the vicinity, thereby requiring less memory than a conventional system in which distances to a structure are calculated for all positions in a total area of a work space”; however, there are no restriction on what comprises a “work space” and accordingly “an area … smaller” than that of the work space. So, this limitation is nominal and only expresses the idea of 
Considering the claim as a whole, the instruction to apply the judicial exception linked to a field of use. Accordingly, the judicial exception is not integrated into a practical application and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites a field of use limitation; however, this does not amount to significantly more than the judicial exception itself. [see MPEP 2106.05(h)]
As noted for step 2A – prong two, the claim recites an instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself. [see MPEP 2106.05(f)].
Considering the claim as a whole, the instruction to apply the judicial exception linked to a field of use.. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself and, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “the circuitry sets a plurality of virtual areas in the vicinity of the surface of the structure in a range based on the preset distance”; however, this limitation is 

Regarding claim 3:
The claim recites “the circuitry calculates a position and a speed of the structure in the next time step based on the interaction force”; however, this limitation is a mathematical calculation. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “wherein each virtual area is a particle-shaped area”; however, this does not change the judicial exception such that it is not an abstract idea. The limitations does not change the field of use limitations or the computer application limitations such that the judicial exception is integrated into a practical application nor such that there is significantly more than the judicial exception itself. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 5:
Step 1:
The claim recites a “method comprising: [steps]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of processes.
Steps 2A and 2B:
The claim recites a method having limitations like those of claim 1. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself under the reasoning (mutatis mutandis) provided for claim 1.

Regarding claim 6:
Step 1:
The claim recites “non-transitory storage medium”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of articles of manufacture.
Steps 2A and 2B:
The claim recites that the medium stores a program causing a computer to perform a method having limitations like those of claim 1. Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself under the reasoning (mutatis mutandis) provided for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crespo (CRESPO, ALEJANDRO JC, JOSÉ M. DOMÍNGUEZ, BENEDICT D. ROGERS, MONCHO .

Regarding claim 1, Crespo discloses a particle simulation device (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation”) that calculates a position and a speed of a particle of a plurality of particles (P207:§2.5: e.g. title “Particle motion”; PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity]; P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”; P208:§2.8.3: discussing “independently” moving particles, i.e. by a prescribed motion; P208:§2.8.4: discussing updating particles for a rigid body in the fluid [where r denotes position and u denotes velocity]; P209:§3:¶2: “Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value. Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”) based on (P208:§2.8: discussing dynamic boundary conditions in general (§2.8.1), boundaries with prescribed motion – e.g. “forcing functions” (§2.8.3), and rigid body boundaries (§2.8.4)) and simulates behaviors of the particle and the structure (as demonstrated by the citations above. The citations are exemplary - the entire disclosure is with respect to methods for fluid simulation in the presence of structures, also see for example P209:§3:¶2: “benchmark case of a dam break impacting on obstacle” and P214:§6:¶2: “bottom and wall of the numerical tank using fixed boundaries”, “piston wavemaker using predefined motion”, “boat that behaves as a floating body”, “volume of water that fills the numerical wave basin”), the particle simulation device comprising circuitry (P205:§1:¶4: “DualSPHysics is implemented in C++ and CUDA and is designed to launch simulations either on multiple CPUs using OpenMP or on a GPU.”; P209:§3: e.g. from ¶1 – “The DualSPHysics code is the result of an optimised implementation that uses good practice approaches for CPU and GPU SPH computation” EN: CPU or GPU may be the circuitry) configured to:
acquire initial structure information indicating an initial position and a shape of the structure (P211:left: “The position of fixed boundary particles is only stored in the first file since they remain unchanged throughout the simulation.”; P212:§4.4: “Case.xml contains all the parameters of the system configuration and its execution, such as key variables (i.e. smoothing length, reference density, gravity, coefficient to calculate pressure, speed of sound), the number of particles in the system, movement definition of moving boundaries and properties of moving bodies. The binary file Case.bi2 contains the initial particle data; arrays of position, velocity and density and headers.”);
(P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles. The software currently provides functionality for solid impermeable and periodic open boundaries. Methods to allow boundary particles to be moved according to fixed forcing functions are also present”; P208:§2.8.1:¶1: “This method sees boundary particles that satisfy the same equations as fluid particles, however they do not move according to the forces exerted on them. Instead, they remain either fixed in position or move according to an imposed/ assigned motion function (i.e. moving objects such as gates or wave-makers).” EN: The areas within the smoothing length of the boundary particles are the virtual areas.) and
calculate a distance to the surface of the structure for each of the plurality of set virtual areas (P208:§2.8.4: eqs 27b and 28 [where R0 is center of mass and rk is a particle of the rigid body]);
acquire position information indicating a position of the particle (P209:§3:¶2: “Only a list of particles, ordered according to the cell to which they belong, is generated. - All the arrays with the physical variables of the particles are reordered according the list of particles” EN: as previously shown, “position” is among the physical variables, here it is used to determine which “cell” a particle is in.);
specify the virtual area within a preset distance from the position of the particle indicated by the position information (P206:§2.1:¶1: “the parameter h (the smoothing length) controls the size of the area around particle a in which neighbouring particles are considered”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation”), the virtual area including at least a portion of each of multiple particles of the plurality of particles (P208:§2.8:¶1: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”; P208:§2.8.4:¶1: “By assuming that the body is rigid, the net force on each boundary particle is computed according to the sum of the contributions of all surrounding fluid particles according to the designated kernel function and smoothing length.” EN: All boundary and fluid particles in the virtual area of a fluid particle may be the “multiple particles” or all of the fluid and boundary particles within the virtual area of a boundary particle may be the “multiple particles”.);
calculate a distance from the particle to the structure based on the distance for the virtual area (P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation” EN: when the neighboring particle is a boundary particle, the distance to be compared to “2 h” is a particle-structure distance. It is based on the distance for the virtual area since the boundary particle position itself is based on the distance for the virtual area as shown above.);
calculate an interaction force between the particle and the structure based on the distance (P208:§2.8.1:¶2: “When a fluid particle approaches a boundary and the distance between its particles and the fluid particle becomes smaller than twice the smoothing length (h), the density of the affected boundary particles increases, resulting in a pressure increase. In turn this results in a repulsive force being exerted on the fluid particle due to the pressure term in the momentum equation”; P209:§3:¶1: “Each particle interacts with all its neighbouring particles (at a distance <2 h) solving momentum and continuity equation … Physical quantities are updated in the next step starting from the values of physical variables at the present time step, the interaction forces and the new time step value”; see also §2.8.4 discussing force on the rigid body for which the force on the fluid particle would be opposite.); and
calculate a position and a speed of the particle in a next time step based on the interaction force (PP207-208:§§2.7.1-2.7.2: e.g. eqs 20 and 23 [where r denotes position and v denotes velocity and F denotes force]; P209:§3:¶1: “Particle information (velocity and density) are saved on local storage (the hard drive) at defined times”) and moves the virtual area with a positional relationship with the structure maintained (P208:§2.8.1:¶1: “Instead, they remain either fixed in position or move according to an imposed/assigned motion function (i.e. moving objects such as gates or wave-makers)”; P208:§2.8.4: discussing rigid body motion, i.e. motion where particle position with respect to body position is maintained.),
wherein the movement of the virtual area and the calculation of the position and the speed of the particle are performed during the same time step (P207:eqs 20, P208:eqs 22-23; P208:eq 26; and P208:§2.8.4:¶1: “Eqs. (27a) and (27b) are integrated in time in order to predict the values of V and Ω for the beginning of the next time step. Each boundary particle within the body then has a velocity given by [eq 28]. Finally, the boundary particles within the rigid body are moved by integrating Eq. (28) in time. The work of [27,43] show that this technique conserves both linear and angular momenta.” EN: As shown in eq 26, the force on the fluid particle is opposite the force on the boundary particle, and as shown by the remaining equations and conservation of linear and angular momentum these are for a time step, i.e. to conserve the momentum the sum of forces for a time step must sum to 0.),
Crespo does not explicitly disclose at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure.
However, Sakai teaches at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure (P666:right:fig 1 and ¶2: “All we have to do is to introduce the following simple algorithm. niwall has been calculated by changing the distance from the wall before the computation, as illustrated in Fig. 1. When the fluid particle is close to the wall, the particle number density ni is estimated by using niwall .” EN: As shown in the figure some of the virtual areas are within the surface and some are outside of the surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Crespo in view of the teachings of Sakai to include “at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure” by using Sakai’s representation of the wall boundary for the surfaces in Crespo’s simulation since Crespo relies on repulsive forces due to density of the boundary particles (see P208, final ¶) but is silent as to the structure and arrangement of such particles while Sakai provides details for implementing such boundary conditions.
Crespo does not explicitly teach an area of the work space in the vicinity is smaller than a total area of the work space, and distances to the structure are calculated only for positions within the area of the work space in the vicinity, thereby requiring less memory than a However, there are no restrictions on what is considered “work space” and accordingly “smaller than a workspace”, i.e. this limitation is only nominal and declares a name, i.e. “area”, along with the an intended result, i.e. “thereby requiring less memory …”; but there are no restrictions on the size of “work space” and accordingly “area”. For example one may simply choose the work space to be representative of the entire area having particles plus some buffer space and the “area” to be the “smaller” area including the particles. Accordingly, this does not distinguish over the teachings of Crespo.

	Regarding claim 2, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein the circuitry sets a plurality of virtual areas in the vicinity of the surface of the structure in a range based on the preset distance (P208:§2.8.4:¶1: “By assuming that the body is rigid, the net force on each boundary particle is computed according to the sum of the contributions of all surrounding fluid particles according to the designated kernel function and smoothing length.” EN: the updating at each time step may be setting of the boundary particles according to preset distance (“smoothing length”) in view of updating the positions based on smoothing length.).

Regarding claim 3, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein the circuitry calculates a position and a speed of the structure in the next time step based on the interaction force (P208:§2.8.4: discussing the update to the rigid body in view of the fluid particles [where rk are positions of the particles of the body, R0 is the position of the body [center of mass], and uk are the velocities).

Regarding claim 4, Crespo discloses the particle simulation device according to claim 1 (in combination as shown above), wherein each virtual area is a particle-shaped area (P208:§2.8: “In DualSPHysics, the boundary is described by a set of particles that are considered as a separate set to the fluid particles.”).

Regarding claim 5, the claim recites a method comprising steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 5 is rejected in view of the same teachings of the Crespo and Sakai disclosures as presented for claim 1.

Regarding claim 6, the claim recites a medium having a computer program causing a computer to execute functions which perform steps which are substantively the same as those carried out by the device of claim 1. Accordingly, claim 6 is rejected in view of the same teachings of the Crespo and Sakai disclosures as presented for claim 1. [note that as the citations for claim 1 show, it is a computer program [implemented in C++ and CUDA, see also P205:§1:¶5 – “DualSPHysics is an open-source code developed and redistributed under the terms of the GNU General Public License as published by the Free Software Foundation”] which is executed by CPUs or GPUs, see also P209:§3:¶4, i.e. “this facilitates the use of the code not only on workstations with a CUDA enabled NVIDIA GPU but also on machines with suitable CPU processing hardware” indicating a medium [that which stores the code for workstations and machines].

Response to Arguments
Statement of the Substance of the Interview:
Examiner: The examiner’s interview summary is found on the PTO-413 filed 8 February 2022.

Objections:
Examiner: The objections are withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. § 101:
Examiner: The argument relies on the limitation “an area of the work space in the vicinity is smaller than a total area of the work space, and distances to the structure are calculated only for positions within the area of the work space in the vicinity, thereby requiring less memory than a conventional system in which distances to a structure are calculated for all positions in a total area of a work space” providing for integrating the judicial exception into a practical application.
As noted in the rejection above, the limitation is nominal and merely expresses an intended result. In particular, there are no restrictions on what may be considered a work space and accordingly an area smaller than the work space; and accordingly the result of reducing memory is merely the expression of an intended result.
For these reasons, the argument is unpersuasive.

Rejections Under 35 U.S.C. § 102:
Applicant (P8:¶¶3-5):

However, as discussed during the interview, Applicant submits that the smoothing length h in Crespo is a parameter for considering neighboring particles in the formula F (r) for calculating the physical quantity at the position r in SPH, and does not define an area for a specific particle. In addition, Applicant submits that the smoothed length h in Crespo is not related to the description of the boundary particle, and is not used to calculate the distance from the particle to the structure.
Therefore, Applicant submits that the virtual area of the claimed invention does not correspond to a region within a smoothing length from the boundary particle in Crespo.
Examiner’s response:
The examiner respectfully disagrees. In particular, the smoothing length in Crespo is for each particle thereby being providing for a plurality of virtual areas, i.e. one for each particle (see Crespo at P208:§2.8.1:¶1 – “This method sees boundary particles that satisfy the same equations as fluid particles,”). For these reasons, the argument is unpersuasive.

Applicant (P8:¶6-P9:¶1):
Also, in the Office Action, the expressions 27b and 28 in Crespo are cited for the distance between the virtual area and the structure of the claimed invention. It appears that Ro is the center of mass and rk is the position of the boundary particle in the expressions 27b and 28.
However, the expression 27b is an expression of the rotation speed of the moving body, and the expression 28 is an expression of the speed of the boundary particles. Applicant submits 
The above-described distance of the claimed invention is specifically a distance between the virtual region and the surface of the structure (see, e.g., para. [0034] of the specification). On the other hand, the Ro of rk-Ro in the expressions 27b and 28 is the center of mass. Applicant submits that this difference further distinguishes the claimed invention from Crespo.
Examiner’s response:
The examiner respectfully disagrees. In particular, the claim recites “calculate a distance to the surface of the structure for each of the plurality of set virtual areas” with no particular distance calculation claimed. The examiner submits that a calculation from the center of mass to each boundary particle representing the surface is the calculation of “a distance [from the center of mass] to the surface of the structure for each of the plurality of set virtual areas [as represented by the boundary particles]”. For these reasons, the argument is unpersuasive.

Applicant (P8:¶¶1-2):
Claim 1, as presented herein, clarifies that the circuitry is configured, in relevant part, to "set a plurality of virtual areas in a vicinity of a surface of the structure based on the initial position and the shape of the structure indicated by the initial structure information, at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure" and "calculate a distance to the surface of the 
Applicant submits that the Crespo fails to describe at least these claimed features.
Examiner’s response:
The examiner agrees. In particular, Crespo is silent as to the disposition of the boundary particles with respect to the surface, i.e. the claimed “at least one virtual area being set to be within a periphery of the structure and at least one virtual area being set to be outside the periphery of the structure”. Upon further search and consideration in view of the amendment to the claims, the claims are rejected over Crespo in view of Sakai as shown herein above.

Conclusion
Claims 1-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUN, XIAOSONG, MIKIO SAKAI, AND YOSHINORI YAMADA. "Three-dimensional simulation of a solid–liquid flow by the DEM–SPH method." Journal of Computational Physics 248 (2013): 147-176.
Discussing cache and reuse of distance measures for surfaces in particle calculations such as those of the Sakai (2012) disclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147